UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
PREMIERE BUILDING
MATERIALS, INC. D/B/A
ORION LIGHTING SOLUTIONS,
Plaintiff, Case No. 2:19-ev-2953
JUDGE EDMUND A. SARGUS, JR.
v. Magistrate Judge Chelsey M. Vascura
BRIGETTE CURTIS-CAMPBELL, |
Defendant.
OPINION AND ORDER
This matter is before the Court for consideration of a Report and Recommendation issued
by the Magistrate Judge on February 7, 2020. (ECF No. 19). Following the Report and
Recommendation, the Magistrate Judge ordered Plaintiff to file any objections by February 21,
2020. (/d.). Nearly eleven days have passed since that deadline and no objections have been filed.
Therefore, the Court ADOPTS the Report and Recommendation. (ECF No. 19). Further, for the
reasons set forth in the Report and Recommendation, this action is DISMISSED with

PREJUDICE. The clerk is DIRECTED to close this case and enter judgment in favor of

 

 

Defendant.
IT IS SO ORDERED.
3-3 don
DATED EDMU ca RCTS JR.
UNITED SFATES DISTRICT JUDGE
